Citation Nr: 1821719	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  05-38 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for irritable bowel syndrome (IBS) with recurrent colon polyps and other gastrointestinal disorders, to include peptic ulcer disease, gastroesophageal reflux disease, and hiatal hernia, prior to January 4, 2008, and in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Doug E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1975 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the Veteran testified at a hearing before a Veterans Law Judge.  In October 2008, the Board remanded the case for further evidentiary development.  In September 2011, the Board denied the Veteran's claim for an increased rating in excess of 30 percent for IBS with recurrent colon polyps.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court issued an order granting a Joint Motion for Partial Remand, which found that the Board did not adequately explain its rationale for denying referral for extraschedular consideration, vacated the Board's decision and remanded the case back to the Board.  In March 2013, the Board remanded the issues on appeal for further development.  

In December 2014, the Board notified the Veteran that the Veterans Law Judge who conducted the June 2008 hearing was no longer at the Board, and inquired whether he desired a new Board hearing in conjunction with this appeal.  The Veteran's claim was remanded in January 2015 to afford him a new Board hearing, per his request.  In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  In July 2015, the Board again remanded the issues on appeal for further development.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's IBS with recurrent colon polyps and other gastrointestinal disorders, to include peptic ulcer disease, gastroesophageal reflux disease, and hiatal hernia, has been manifested by near-continuous abdominal pain despite the use of medication, in addition to recurring vomiting, alternating diarrhea and constipation, nausea, loss of energy, occasional melena and weight loss at the beginning of the appeal period demonstrative of a definite impairment of health.

2.  The Veteran's service-connected disabilities, alone, do not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From September 8, 2003, the criteria for a rating of 60 percent, but no higher, for IBS with recurrent colon polyps and other gastrointestinal disorders, to include peptic ulcer disease, gastroesophageal reflux disease, and hiatal hernia, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.113, 4.114, Diagnostic Code (DC) 7306 (2017).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Pursuant to 38 C.F.R. § 4.113, certain diseases of the digestive system, "particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition."  Consequently, certain coexisting diseases in this area "do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14."  Id.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

The Veteran's IBS with recurrent colon polyps and other gastrointestinal disorders is rated at 30 percent disabling prior to January 4, 2008, and at 40 percent disabling thereafter under DCs 7319-7306.  DC 7319 provides a maximum 30 percent rating for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114.

Pursuant to DC 7306 for marginal (gastrojejunal) ulcers, a 40 percent rating is warranted for moderately severe conditions manifested by intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, mild and transient episodes of vomiting or melena.  38 C.F.R. § 4.114.  A 60 percent rating is warranted for severe condition with symptoms same as pronounced with less pronounced and less continuous symptoms with definite impairment of health.  Id.  A 100 percent rating is warranted for pronounced conditions with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss that is totally incapacitating.  Id.  
Inasmuch as the Veteran is already in receipt of the maximum schedular rating available under DC 7319, this diagnostic code does not provide a basis for the benefit sought on appeal.  Therefore, the Board must consider whether the Veteran warrants an increased rating under DC 7306.

By way of background, a February 1979 rating decision awarded service connection and assigned a 10 percent rating, effective November 18, 1978.  Thereafter, an October 2003 rating decision increased the rating to 30 percent, effective September 8, 2003, the date of his claim for an increased rating.  Then, a November 2013 rating decision increased the rating to 40 percent, effective January 4, 2008.  The current appeal period before the Board begins on September 8, 2003, the date VA received the Veteran's claim for an increased rating, plus the one-year "look back" period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Upon review of the totality of the record, the Board finds that a 60 percent rating is warranted for IBS with recurrent colon polyps and other gastrointestinal disorders, effective September 8, 2003, the date of the increased rating claim.  In this regard, there is no pertinent evidence demonstrating an ascertainable increase in disability to allow for assignment of the 40 percent rating within the one year look back period.  Id.  

A May 2002 private treatment record reflects that the Veteran had an irritable duodenal bulb without demonstrable deformity or ulceration, as well as duodenal diverticulum, and normal small bowel series.

The Veteran underwent a VA examination in September 2003.  He reported abdominal pain occurring 1/3 to 2/3 of the year, plus constant nausea, vomiting, alternating diarrhea and constipation, acid reflux, and gas.  The examiner noted that the Veteran's condition affected his general body health by "fluctuating weight loss/gain," and loss of energy.  The Veteran reported a nine pound weight loss in 6 months, and the examiner noted the condition rendered the Veteran unproductive at work in the mornings due to restroom use, with use of 161 hours of sick leave in the prior year.

A September 2003 VA treatment record notes the Veteran's report of diarrhea, gas, abdominal pain and indigestion off and on with a recent nine pound weight loss.  A medication change was instituted for the Veteran's GERD.

In December 2005 and February 2006 private treatment records, the Veteran denied recent weight change, abdominal pain, acid reflux, constipation, diarrhea, heartburn, nausea, or vomiting. 

At the January 2008 VA examination, the Veteran reported abdominal pain 1/3 to 2/3 of the year, nausea and vomiting, alternating diarrhea and constipation, and fluctuating weight.  He stated that his abdominal pain was manifested by characteristics of distress, cramps, and gas, which occurred intermittently, 1-3 times per week, lasting approximately 10 minutes, and that he has had 72 attacks within the past year.  The examiner determined ability to perform daily functions during flare-ups was limited, and noted both that the condition "causes weight to go up and down" and "does not affect body weight."  (The Board will afford the Veteran the benefit of the doubt in this regard.)  Treatment with omeprazole was noted.  The examiner found no anemia and no malnutrition.

A July 2008 private treatment record notes rare vomiting, fluctuation of weight, rare heartburn, occasional reflux, but no melena.

A July 2009 VA treatment notes the Veteran was on a proton pump inhibitor, and his GERD was well-controlled.

During a November 2011 VA examination, the Veteran reported use of omeprazole without any problems.  He endorsed occasional nausea at work that did not interfere with his activities of daily living.  There was no endorsement of abdominal pain, anemia, melena, hematemesis or weight loss.  Episodes of mild nausea and vomiting four or more times per year lasting less than one day were indicated.  The examiner noted no incapacitating episodes.  

In September 2013 report, Dr. Phelps endorsed severe IBS with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, with little to no warning prior to having to use the bathroom, and uncontrollable bowel movements with accidents occurring infrequently.  He noted the Veteran would need to take a break to use the restroom three to four times per day for 20 minutes per break.  

A July 2014 VA examination report documents the Veteran's reports of constant episodes of bowel disturbance with abdominal distress, daily symptoms of abdominal distension and nausea, and occasional vomiting.  More or less constant abdominal distress was endorsed.  The examiner noted that he did not have weight loss, malnutrition, serious complications or other general health effects due to his intestinal condition.

An April 2015 Disability Benefit Questionnaire (DBQ) reflects symptoms of chronic diarrhea, loose stools, chronic nausea, occasional vomiting, cramping, and abdominal pain.  The examiner noted more or less episodes of constant abdominal distress with seven or more episodes of exacerbations including pain, nausea, and vomiting in the past 12 months.  The examining physician indicated that the Veteran did not have weight loss, malnutrition, or any other health effects associated with his intestinal condition.  Functionally, the examiner noted that the Veteran's nausea and pain interfered with concentration and his diarrhea caused constant trips to the bathroom.

A June 2014 Social Security Administration (SSA) medical examination reflects the Veteran's complaints of occasional pain with bowel movements, occasional nausea, vomiting, and dizziness in the morning.  He also reported that it had been over one year since he saw blood in his stool.  In subsequent dated VA treatment records, the Veteran continued to report alternating diarrhea and constipation.

At his May 2015 hearing before the undersigned, the Veteran emphasized his need to use excessive sick leave while working due to his gastrointestinal disability, and reported multiple trips to the bathroom, feeling a lack of energy, bleeding issues and nausea and vomiting.

The March 2017 VA examination report revealed slight chronic gastritis with a normal esophagus and normal second part of the duodenum.  The examiner found that the Veteran did not have incapacitating episodes due to his stomach conditions.

Based on the above, the Board agrees with the Veteran's attorney that a 60 percent rating under DC 7306 is warranted for the entire appeal period.  The Veteran has reported near-continuous abdominal pain despite the use of medication, in addition to recurring vomiting, alternating diarrhea and constipation, and nausea.  Moreover, he has reported occasional blood in his stool (melena), and weight loss was endorsed at the beginning of the appeal period.  This equates to a definite impairment of health, and symptomatology less pronounced and less continuous as those outlined for a 100 percent rating.  As the Veteran's attorney has limited his appeal to seeking a 60 percent rating under DC 7306, the Board need not explore the possibility of a rating in excess of 60 percent at this time.  See December 18, 2017 Statement from Veteran's attorney.

The Board has considered whether the Veteran's IBS with recurrent colon polyps and other gastrointestinal disorders warrants a rating on an extraschedular basis.  Regarding a referral for an extraschedular rating, such consideration requires a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Thun, 22 Vet. App. at 115-116.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Id.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.
The evidence in this case does not show such an exceptional disability picture that the available schedular ratings are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disorders with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Here, the evidence shows symptoms such as continuous abdominal pain, recurring vomiting, melena and weight loss are specifically contemplated in his assigned 60 percent rating under DC 7306, and his loss of energy is demonstrative of a definite impairment of health as outlined in that code.  Although nausea is not specifically mentioned in that DC, lower ratings under DC address more mild "recurring symptoms," which reasonably would include nausea if vomiting is contemplated in higher ratings.  His symptoms of alternating diarrhea and constipation are specifically contemplated by DC 7319, and his cramping and gas are reflective of "abdominal distress" contemplated under that code, under which he was formerly rated at a lower level of disability.  Accordingly, the Board finds that the evidence does not present such an unusual or exceptional disability picture that the available schedular ratings for the service-connected IBS with recurrent colon polyps and other gastrointestinal disorders are inadequate.  Accordingly, the first element of Thun is not met, and referral for consideration of an extraschedular rating is not warranted.

Lastly, the Veteran asserts that his service-connected disabilities prevent him from securing or following any substantially gainful employment.  He testified that his gastrointestinal disorders affected his employment because he had to frequently take sick leave, which started to accumulate.  As a result, he reports that he started to receive warnings, was put on restricted leave, and was denied promotional bonuses because of his absences.  He asserts that it eventually to a point where he believed he was going to be terminated so when he was offered early retirement, he accepted it.  See Board Hearing Transcript (Tr.) at 5-6. 

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran now meets the schedular criteria for a TDIU as of the beginning of the appeal period, or September 8, 2003.  38 C.F.R. § 4.16(a).  Accordingly, what remains to be determined is whether the functional impairment associated with his service-connected disabilities are of such nature and severity as to preclude substantially gainful employment.  In addition to the Veteran's gastrointestinal disabilities, the Veteran is also service-connected for bilateral hip disorders, hemorrhoids and scars.

The Veteran worked at the United States Postal Service (USPS) as a maintenance support clerk from October 20, 1990 to October 31, 2009, and has been unemployed since November 1, 2009.  See November 2017 VA Form 21-4192.  At the time of his October 2010 Vocational Rehabilitation Assessment, he was employed as floor technician, and reported prior jobs as a clerk typist in addition to positions sorting mail, purchasing supplies and completing custodial work at USPS.  He reports completing two years of college with no other education or training.  See July 2017 VA Form 21-8940.  The Board notes that the Veteran has presented conflicting information regarding his reasons for retirement over the course of the appeal period, and his statements in this regard therefore lack credibility.  He alternatively reports that he took an early retirement either because of a conflict with his boss or due to a heart attack (see September 2010 vocational rehabilitation assessment), or because he was likely going to be terminated for using too much leave because of his gastrointestinal disorders (see Board Hearing Tr. at 6; July 2017 VA Form 21-8940).  Thus, his statements at to his reason for retirement are not credible and are afforded no probative value.

The competent evidence of record does not reflect that the Veteran's service-connected disabilities, alone, preclude him from securing or following a substantially gainful occupation.

Significantly, the September 2003 VA examiner found that the Veteran's gastrointestinal disorders resulted in unproductivity at work in the mornings due to restroom use, and the Veteran reported using 161 sick leave hours over the past year due to his condition.  The January 2008 VA examiner indicated that the Veteran's ability to perform daily functions during a flare-up, which was estimated to have occurred 72 times over the past year, was limited.  The December 2011 VA examiner noted the condition caused occasional nausea at work.  The June 2013 VA examiner indicated there was no functional impact from the Veteran's hemorrhoids.  The July 2014 and March 2017 VA examiners found that the Veteran's gastrointestinal conditions and hemorrhoids did not impact his ability to work.  

The November 2015 VA examiner found no functional impact from the Veteran's right and left hip disabilities, including associated scarring.

In an April 2015 DBQ, Dr. Phelps found that the Veteran's intestinal condition impacted his ability to work due to nausea and diarrhea, which interfered with concentration and caused frequent trips to the restroom.  In an April 2016 letter, that same physician opined that the Veteran was "completely and totally disabled from any and all types of employment on a permanent basis" as a result of "several major chronic medical conditions," but did not describe those conditions considered and offered no rationale for his conclusion.

At a September 2010 vocational rehabilitation assessment, the counselor determined that the Veteran would be able to do sedentary work in a clerical field, noting that he was able to work for USPS for at least 19 years without evidence that he was not able to perform the essential functions of his job due to his intestinal disability, and as such, he was found to have overcome impairment to employment.  In an October 2010 vocational/medical assessment, the Veteran was found to be able to work in an indoor environment, but that work as a floor technician was no longer appropriate due to his hip condition.  The Veteran was ultimately denied vocational rehabilitation and employment services in a December 2010 letter.

Similarly, a June 2014 SSA Disability Determination Explanation found that the Veteran had some limitations in certain work activities but that they did not prevent him from performing similar past relevant work as a clerk, and he was determined to be not disabled.  The Veteran filed a request for reconsideration of the determination.  An October 2014 SSA Disability Determination Explanation affirmed the initial June 2014 determination and again determined that he was not disabled.  

Upon review of the totality of the record, the Board finds that a TDIU is not warranted.  While the evidence reflects that the Veteran is precluded from more physically demanding jobs due to his hip disorder, he is not prohibited from working in a sedentary environment, as is consistent with his work history at the USPS.  The above-cited evidence reflects that the Veteran's hemorrhoid disability has no impact on his ability to work.  Regarding the gastrointestinal disorders, two VA examiners found they have no industrial impact.  Moreover, while some examiners have noted that the Veteran's gastrointestinal disorders resulted in unproductivity at work in the mornings due to restroom use, limited abilities to perform during flare-ups, occasional nausea, and nausea and diarrhea with frequent trips to the restroom, these symptoms are specifically contemplated in the 60 percent rating currently assigned.  In this regard, the Board emphasizes that loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. § 4.1 (the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  The vocational rehabilitation assessment and SSA determinations also weigh against a finding of a TDIU, and again, Dr. Phelps' letter does not offer any rationale and does not distinguish which "major chronic medical conditions" result in unemployability.  Thus, the preponderance of the evidence is against awarding a TDIU, the benefit of the doubt is not for application, and the claim is denied.


ORDER

From September 8, 2003, a 60 percent rating for IBS with recurrent colon polyps and other gastrointestinal disorders, to include peptic ulcer disease, gastroesophageal reflux disease, and hiatal hernia, is granted.

Entitlement to a TDIU is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


